Citation Nr: 1235905	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  09-24 432	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Counsel







INTRODUCTION

The Veteran served on active duty from June 1992 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's lumbar spine disability has been manifested by no less than flexion to 90 degrees, extension to 5 degrees, lateral flexion to 20 degrees bilaterally, and rotation to 30 degrees bilaterally, with no objective functional loss due to pain.  Even with flare-ups, which occur every 2 to 3 weeks, function is decreased by no more than 20 percent due to pain.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1)).

The Board finds that all notification action needed to make a decision has been accomplished regarding this claim.  Through an April 2007 notice letter, the Veteran was notified of the information and evidence needed to substantiate his claim.  

Since this claim is the appeal of an initial rating, fully satisfactory notice was delivered after it was adjudicated.  However, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated.  It has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board also finds that the April 2007 notice letter satisfies the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letter, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letter asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his claimed disabilities.  Consequently, a remand of this issue for further notification of how to substantiate the claim is not necessary. 

There is no indication that any additional action is needed to comply with the duty to assist in connection with this issue.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have all identified and available post-service treatment records.  The Veteran was provided VA examinations in connection with his claim, the reports of which are also of record.  The examination reports contain sufficient evidence by which to decide the claim, as they address the current level of severity of the Veteran's service-connected lumbar spine disability.  Thus, VA has properly assisted the Veteran in obtaining any relevant evidence.

Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of the Veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Because this appeal ensues from the Veteran's disagreement with the evaluation assigned in connection with the original grant of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for degenerative disc disease of the lumbar spine was granted by a July 2007 rating decision, and a 10 percent evaluation was assigned.  The Veteran filed a timely appeal with respect to the assigned rating.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.  

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1). 

Intervertebral disc syndrome is rated under the General Rating Formula described above or under the Formula For Rating Intervertebral Disc Syndrome Based On Incapacitating Episodes (Formula for Rating Incapacitating Episodes), whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also 38 C.F.R. § 4.25.  Under the Formula for Rating Incapacitating Episodes, a 10 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Incapacitating Episodes, Note (1).

Functional loss, which is the inability to perform the normal working movements of the body within normal limits, specifically due to pain and weakness on motion, also is to be considered when ascertaining the severity of musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 4.59 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

In May 2007, a VA general medical examination was conducted in connection with the claim.  The examiner reviewed the claims file, interviewed the Veteran, and examined the thoracolumbar spine.  A diagnosis of lumbar degenerative disc disease during service was noted.  The Veteran reported experiencing constant, dull pain in the low back, with an intensity of 2/10, radiating to the right buttock and posterior thigh.  He experienced flareups of pain approximately every 3 days, with a pain intensity of 7/10.  He could not engage in activities requiring bending, prolonged sitting, or lifting weights.  He was able to drive and engage in self-care.  

Examination of the thoracolumbar spine showed no limitation of motion.  On repetitive motion, the Veteran reported pain on extension, left lateral flexion, and left lateral rotation; however, no additional limitation of motion as a result of pain was observed.  There was no edema, ecchymosis, erythema, or tenderness over the lumbar spine area.  There was some mild tenderness over the left lower paravertebral muscle area.  A straight leg test was positive bilaterally, indicative of possible neurological involvement; however, sensory and motor function testing were normal.  The diagnosis was degenerative disc disease with residual pain.  

In a statement dated in July 2008, the Veteran indicated that he could not engage in occupations involving prolonged sitting, as this resulted in stiffness and pain.  He had also had to leave a job involving repetitive motion as a result of "immense pain."  Activities of daily living, including yard work, lifting his small child, or "turning the wrong way" resulted in pain.  He was working part time as a corrections officer and taking college courses.   

A VA clinical note dated in March 2009 reflects an exacerbation of the Veteran's pain "with occasional sciatic flares."  The Veteran reported that he "does not have back pain flares very often."  He was treating his pain with ibuprofen and alternating heat and cold packs.  Painful motion of the spine was noted on physical examination, although range-of-motion testing was not accomplished.  His gait was normal.  He could walk on heels and toes without difficulty.  Straight leg raising was negative bilaterally.  There was good range of motion of the hips.  Generalized tenderness to palpation over the lumbar paravertebral musculature bilaterally was observed on physical examination.  There was no pain over the spinal processes.  The diagnosis was "acute episode of low back pain with spinal arthritis."  

During an April 2009 VA clinical evaluation, the Veteran reported that he was still experiencing back pain.  He denied any symptoms of radiculopathy except during therapeutic massage.  He also reported "soft and movable" mass over his lumbar spinal processes.  On physical examination, "good spinal range of motion" was observed; however, extension was limited to 5 degrees because of pain.  His gait was normal.  Straight leg raises were negative bilaterally.  The mass reported by the Veteran was observed over the lumbar spinal processes.  No inflammation or edema was noted, and there was no pain upon palpation of the mass.  There was tenderness to palpation from the lower thoracic through the mid-spinal processes.  The Veteran was cautioned against "vigorous activities" such as running or bouncing, and was further advised not to lift his daughter.  

The Veteran underwent additional VA examination of the lumbar spine in August 2010.  The examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination of the spine.  The Veteran reported daily back pain, which was increased upon lying down or engaging in physical activity.  He experienced flare-ups of pain every 2 to 3 weeks, which were estimated by the examiner to result in a 20 percent decrease in overall function.  Urinary and fecal incontinence, erectile dysfunction, numbness, paresthesia, weakness, falls, and unsteadiness were denied.  According to the examiner, posture and gait were normal, and there was no ankylosis; however, lumbar lordosis was observed.  There was no muscular spasm or atrophy on examination, but guarding of the musculature was shown.  The examiner noted that the guarding was not severe enough to be responsible for any gait abnormalities or abnormal spinal contour.

Range-of-motion testing showed that the Veteran had flexion to 90 degrees and extension to 10 degrees.  Lateral flexion was to 20 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  Although some limitation of motion was observed, the examiner noted that there was no objective evidence of painful motion.  Repetitive motion testing resulted in no additional pain or limitation of motion.  As to neurological abnormalities, sensory and motor testing was within normal limits.  The Veteran was employed on a full-time basis as a corrections officer.  He had missed no time from work as a result of his service-connected lumbar spine disability.  The examiner concluded that the Veteran's service-connected lumbar spine disability had a "mild" effect on chores, recreation, and exercise.  There was a "moderate" effect on sports.  

On review, there is no evidence that the Veteran has ever experienced an incapacitating episode, as defined by regulation, due to his lumbar spine disability. Therefore, an increased rating for his lumbar spine disability on that basis is not warranted.  

Turning to application of the General Rating Formula, the Board notes that flexion of the Veteran's lumbar spine has not been limited to 60 degrees or less at any point during the rating period, nor has a combined range of motion of 120 degrees or less.  Although lumbar lordosis and guarding were noted on examination in August 2010, no gait abnormalities were observed and no abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis has been shown on any examination.  Thus, his orthopedic manifestations do not meet the criteria for a 20 percent rating.  

The Board has considered whether a higher rating may be assigned on the basis of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, lack of endurance or pain on movement of a joint under 38 C.F.R. § 4.45.  All clinical evaluations and VA examinations of the Veteran's lumbar spine showed full or nearly full range of motion.  There was no additional limitation of motion as a result of pain or on repetitive motion shown on either VA examination.  See DeLuca, supra; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Although the Veteran has reported intermittent flareups resulting in pain, repetitive motion testing has not resulted in additional pain or limitation of motion.  A VA clinical evaluation noted that extension was limited to 5 degrees due to pain; however, there was no objective painful motion on the Veteran's most recent VA examination.  See Mitchell, supra.  

On VA examination in August 2010, the examiner indicated that flare-ups of pain resulted in a functional loss of approximately 20 percent.  The Board has also considered the Veteran's statements concerning the impact of prolonged sitting and prolonged repetitive motion on his functionality.  However, even when this functional loss is taken into account, there is no indication that those flareups result in disability tantamount to forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Indeed, even if the 20 percent loss in function is applied to the range-of-motion findings noted on the August 2010 examination, the Veteran would still have a combined range of motion of 160 degrees, warranting no more than a disability evaluation of 10 percent.  This would be the case even if flare-ups were constant or near-constant.  The Board thus finds that entitlement to an initial rating in excess of 10 percent on the basis of functional impairment has not been shown.

The Board has considered the intermittent reports of radiating pain, "sciatic flares" and radiculopathy, as well as the positive straight leg raising testing on examination in May 2007.  However, sensory and motor examinations conducted on both VA examinations were normal.  The Veteran did not report such symptoms on his most recent examination.  Although the Veteran reported fleeting neurological manifestations during a therapeutic massage in April 2009, straight-leg testing conducted at that time was negative, and the Veteran specifically indicated that he only experienced these symptoms during the massage.  Thus, the Board finds that entitlement to a separate compensable rating for neurological manifestations of degenerative disc disease of the lumbar spine is not warranted by the evidence of record.  

The above determinations are based upon consideration of schedular rating provisions.  It should also be pointed out that there is no showing that the Veteran's lumbar spine disability has reflected so exceptional or unusual a disability picture as to warrant referral for consideration of a higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  The symptoms of his disability have been specifically contemplated by the schedular criteria.  In other words, there is no indication that the Veteran's lumbar spine symptoms take his case outside the norm as to warrant referral for extra-schedular consideration.  See 38 C.F.R. § 3.321(b)(1).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of extra-schedular ratings is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).   

For the foregoing reasons, the Board finds that the claim for a higher initial rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


